Citation Nr: 0334349	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  00-11 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION 

The veteran had verified active duty service from November 
1985 until November 1988.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an initial 
November 1997 rating determination, and rating decisions 
thereafter of the Regional Office (RO) in Portland, Oregon, 
which denied service connection for depression.  The veteran 
expressed dissatisfaction with this decision in a notice of 
disagreement received in October 1998, and perfected an 
appeal to the Board.

The veteran was afforded a hearing in June 2003 before the 
undersigned Member of the Board sitting at Portland, Oregon, 
the transcript of which is of record.


REMAND

The veteran contends that he now has psychiatric disability, 
claimed as depression, which first manifested in service.  

The Board observes that the veteran's service medical records 
contain a copy of an ADAPC Client Intake Screening Record 
dated in December 1987 which indicates that the appellant 
underwent some type of intervention and/or counseling 
relating to cannabis and alcohol use.  It is noted that he 
was referred to community-counseling center with the military 
mailing address of the CDR,USAFACFS, ATTN: ATZR-PCD, Fort 
Sill, Oklahoma, 73503-5100.  A careful review of the record 
reflects no further information in this regard.  As well, in 
a statement dated in October 1998 and in his substantive 
appeal received in May 2000, the appellant stated that he 
received treatment at the base hospital at Fort Lee, Virginia 
for psychiatric symptoms in 1986.  There is no clinical data 
in the record in this respect.  

Under the circumstances, the Board is of the opinion that the 
RO should directly contact the Fort Sill and Fort Lee medical 
facilities to request that a search be made of any of the 
veteran's records they may have in their possession.  The RO 
should also make an additional request to the National 
Personnel Records Center (NPRC) and ask that another search 
be made for any service medical records which may have been 
associated with the file since an initial request in 1997.  
Additionally, testimony from the veteran at his hearing and 
in other statements in the record indicate that he demoted in 
rank in service for substance abuse.  The Board notes that 
while the veteran's 201 file showing the demotion is of 
record, there is no documentation pertaining to the reason 
for this action.  The NPRC should also conduct a search for 
any in-service administrative records pertaining to his 
demotion and/or any nonjudicial punishment, to exclude the 
201 file.  If the searches are unsuccessful, the RO should 
document this fact in the claims file.  

The veteran testified at his hearing in June 2003 that within 
a year of service discharge, he sought treatment from a Dr. 
Arumagham in Mesquite, Texas.  Authorization to secure 
records from this physician has been received, and any and 
all records dating from 1988 should be requested and 
associated with the claims folder.

The appellant testified that he had sought treatment for 
psychiatric disability at White City, Roseburg, and Eugene, 
Oregon VA facilities within recent years.  The Board notes 
that a great deal of clinical records have been made 
available from each of those VA medical providers dating to 
August 1997, January 1998 and June 1999, respectively.  The 
RO should thus request any and all subsequent clinical 
records from each named VA facility since the cited dates.  
The veteran should also be asked to identify any other 
provider(s) he may have seen immediately after service and in 
the years thereafter.

The record contains a Report of Contact dated in October 2002 
indicating that the veteran's father called and stated that 
the appellant was resident in the Rehab Center, 1420 Green 
Acres Road, Eugene, Oregon, 97401.  Authorization should be 
secured for release of such records which should also be 
requested and associated with the claims folder.

Review of the record shows that the veteran has requested a 
VA examination on several occasions over the years, to 
include upon personal hearing in June 2003.  He has never had 
a VA examination for compensation and pension purposes.  A VA 
psychiatric examination should be scheduled for review of the 
entire record, psychiatric examination, and a medical opinion 
as to whether the veteran's claimed depression represents a 
chronic acquired psychiatric disorder and, if so, whether 
such is of service onset.  The fulfillment of the VA's 
statutory duty to assist the appellant includes providing 
additional VA examination by a specialist when warranted, and 
conducting a thorough and contemporaneous medical 
examination, including a medical opinion, which takes into 
account the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the Board points out that the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002) is for 
application in the instant case.  The veteran was advised of 
his rights in this regard by letters dated in October 2001 
and March 2002.  However, these letters were returned as 
undeliverable.  Therefore, the veteran may not have been 
adequately apprised of the duty-to-assist provisions of the 
VCAA.  Moreover, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1) (2003).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9)(2003), and found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that a full year is allowed to respond to a VCAA 
notice.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file, 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 
2002), and any other applicable legal 
precedent, and send the veteran another 
VCAA letter.

2.  The RO should contact the NPRC and 
request that a search be made for any 
additional service medical and 
administrative records, to include 
those pertaining to the veteran's 
separation from service.  A specific 
request should be made to the base 
hospital at Fort Lee, Virginia, as well 
as to CDR,USAFACFS, ATTN: ATZR-PCD, 
Fort Sill, Oklahoma, 73503-5100 for any 
and all of the veteran's clinical 
records.  If no such service medical or 
personnel records are found, or if they 
have been destroyed, specific 
confirmation of that fact should be 
requested.  

3.  The RO should request a copy of any 
and all of the veteran's clinical records 
from Dr. B. Arumagham, utilizing the 
medical authorization already of record.

4.  The appellant should be contacted 
and asked to identify any other VA and 
non-VA health care providers, to 
include the Rehab Center, 1420 Green 
Acres Road, Eugene, Oregon, 97401, who 
may have treated him for psychiatric 
symptomatology since discharge from 
service to the present.  Complete 
clinical records should be obtained 
from each health care provider the 
appellant identifies.

5.  The RO should contact that White 
City, Roseburg, and Eugene, Oregon VA 
facilities and request any records dating 
from August 1997, January 1998 and June 
1999, respectively.

6.  After an appropriate period of time 
for receipt of any additional evidence 
from the above requests for 
information, the veteran should be 
scheduled for a special VA psychiatric 
examination to ascertain the etiology 
and onset of any psychiatric disability 
now demonstrated.  All indicated tests, 
including psychological testing, should 
be performed, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis(es).  
The claims file and a copy of this 
remand must be made available to the 
physician designated to examine the 
veteran.  A comprehensive psychiatric 
history should be provided.  
After reviewing the record and 
examining the veteran, the examiner 
should provide a well-reasoned opinion 
as to whether it is at least as likely 
as not (that is, a probability of 50 
percent or better) that the current 
mental disorder began during active 
military service.  If the onset of such 
cannot be determined without resort to 
speculation, this should be noted by 
the examiner.  All examination 
findings, together with the complete 
rationale for the comments and opinion 
expressed, should be set forth in a 
printed (typewritten) report.

7.  The appellant should be given 
adequate notice of the examination, to 
include advising him of the consequences 
of failure to report.  If he fails to 
appear for the examination, this fact 
should be noted in the claims folder and 
a copy of the examination notification 
or refusal to report notice, whichever 
is applicable, should be obtained by the 
RO and associated with the claims 
folder.  

8.  Thereafter, if otherwise in order, 
the RO should readjudicate the 
appellant's claim of entitlement to 
service connection for depression based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and be 
given an appropriate opportunity to 
respond thereto.  Thereafter, the claims 
folder should be returned to the Board 
for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




